Citation Nr: 1135878	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969 and from October 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a Board hearing before a Veterans Law Judge in June 2008.  The Board wrote to the Veteran in July 2011 to inform him that the Veterans Law Judge who had conducted the hearing was no longer at the Board.  The Veteran was given the opportunity to elect to have a new hearing or to proceed with the review of his case.  See 38 C.F.R. § 20.707 (2010).  The Veteran responded in July 2011 that he did not desire a new hearing and asked that his case be considered based on the evidence of record.


REMAND

The Veteran submitted his claim for service connection for a low back disorder in July 2006.  At that time, he provided a statement as to a particular incident of when he injured his back in service--in the time frame of 1966-1967.  He said his unit was sent to a landing zone in helicopters.  Because his helicopter came under intense fire at the landing zone, he had to jump out at a considerable height, 15-20 feet, with full gear.  He said he injured his back at that time but had to stay in the field and engage the enemy.  He said his back had continually worsened since that time, and he had had four surgeries.  

As noted in the Introduction, the Veteran served on active duty from March 1966 to June 1969 and again from October 1970 to May 1973.  The Veteran served in a combat role in Vietnam for several tours of duty, to include from October 1970 to May 1971 during his second enlistment.  He received a Bronze Star Medal with a "V" device for heroism related to combat actions in August 1968.  He also received the Combat Action Ribbon.  

The Veteran's service treatment records (STRs) for his first enlistment do show treatment for low back pain characterized as muscle strain in April 1969 and May 1969.  His separation physical examination was negative for low back abnormalities in May 1969.  The Veteran's enlistment physical examination was also negative for abnormalities of the low back in October 1970.

The STRs also show that the Veteran was involved in a motor vehicle accident (MVA) in August 1971.  According to a narrative summary in the STRs, the Veteran's vehicle rolled several times and he was thrown out of the vehicle.  The summary provided diagnoses of puncture wounds of the left side of the back, partial tear of the right medial collateral ligament and urethritis, secondary to an in-dwelling catheter.  X-rays of the lumbar spine were said to be normal at that time.

Despite a lack of entries pertaining to low back problems in the STRs, it must be remembered that the Veteran participated in combat operations in Vietnam in 1966, 1967, 1968, 1970 and 1971.  This is well documented in the personnel records associated with the claims folder.  Thus, the Veteran may have given a specific incident as the cause of his back pain with the filing of his claim; however, the overall circumstances, conditions, or hardships of combat service must be considered for the duration of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran was afforded a VA posttraumatic stress disorder (PTSD) examination in July 2001.  He reported having had four back surgeries in the years after service with dates in 1980, 1986 and 1992 reported at that time.  

Private treatment records from A. S. Daus, M.D., for the period from July 1996 to September 1997 reflect the Veteran receiving treatment for an acute low back strain in July 1996.  Treatment continued throughout the period.  Lumbar myelograms and computed tomography (CT) scans were done in 1996 and 1997.  The Veteran gave a history of prior back surgery in 1986.  He underwent a surgical procedure with Dr. Daus in September 1996; however, the operative report from that procedure was not included in the records. 

Records from Freeman Health Center, for the period from July 1996 to July 1997, are associated with the claims folder.  Many of the records are duplicative of those from Dr. Daus.  One new record was the operative report for the Veteran's back surgery in September 1996.  Dr. Daus performed a re-do of a prior left lumbar hemilaminectomy of L4, L5 and S1 with corresponding nerve root decompressions.  There was also decompression of an aberrant nerve root of the L5-S1 levels conjoined.  

An attempt was made to obtain records from St. John's Hospital Springfield in regard to treatment provided in 1986-1987.  A response was received in December 2006 reporting that the Veteran's records were no longer available.

The Veteran's case was remanded for a VA examination in October 2008.  The Veteran was examined in February 2010.  The examiner cited to the two documented STR entries regarding back pain during service but said she could not relate the Veteran's current back disability to his strains in service and felt the later injuries were more likely the cause of any current disability.  

The agency of original jurisdiction (AOJ) continued the denial of the Veteran's claim and issued a supplemental statement of the case in February 2010.  The Veteran provided a response in March 2010.  He noted that he was required to make many entries to different battlefields during his time in service.  Sometimes his unit walked into battle and other times they were flown in by helicopter.  Many times they had to jump out of the helicopters while they were still off the ground.  He said this happened many times over the years he was in combat in Vietnam.  He received treatment in the field if needed, but these times were not recorded in his STRs. 

The Board again remanded the Veteran's claim for development in June 2010.  The development was to include a VA examination.  The Veteran was afforded a VA examination in September 2010.  In assessing the evidence of record the examiner noted that the Veteran was treated for a back strain in 1969 and for injuries related to the MVA in 1971.  His 1973 separation physical examination was negative.  The examiner further stated that there was no documentation to support the Veteran's claim of injuring his back when he jumped out of a helicopter.  The examiner consequently found that the Veteran's current disability was not related to service.  

In both the February 2010 and September 2010 VA examinations, the examiners were not provided with sufficient guidance as to how to assess the Veteran's claim of back injuries and strain in service as a result of his lengthy period of combat.  In that regard, as long as the Veteran's assertions of back injuries and strain are consistent with the overall circumstances, conditions, or hardships of combat service, then the occurrence of the claimed injury(ies) and strains can be conceded despite the absence of any official STR entry.  Clear and convincing evidence is required to rebut the occurrence in combat.  Accordingly, a new VA examination is required to ensure a complete history of what occurred in service is considered when reaching any medical opinion as to causation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed low back condition.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for a low back condition.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran served in combat as a rifleman for parts of each year from 1966 to 1971.  His statements of being inserted into combat areas by helicopter as well as his having to jump out of the helicopter is conceded.  Further, his statements that he hurt his back at such times, as well as in general while being engaged in the rigorous activity associated with his participation in combat must be considered along with the documented entries in his STRs.

It is also acknowledged that the Veteran suffered post-service back injuries that required surgical intervention.  There are no records of such surgeries prior to September 1996.  The records from Dr. Daus and Freeman Health System detail his treatment of the Veteran, to include surgery in September 1996, following an injury in July 1996.  However, the Veteran has maintained that he suffered problems with his back, to include back pain, from his time in service.

The examiner is requested to identify any and all low back disorders that may be present.  The examiner is further requested to provide an opinion whether it is at least as likely as not that any currently diagnosed disorder can be related to the Veteran's service with consideration of his combat injuries and continuity of symptoms since service.  The report of examination must include the complete rationale for all opinions expressed.  The medical reasons to accept or reject the Veteran's statements regarding continuity of back problems since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (Any additional evidentiary development deemed necessary by the examiner to arrive at a definite opinion should be undertaken by the AOJ.)

3.  The AOJ must ensure that the medical examination report and opinion complies with this remand and the question presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

